SHORES, Justice.
R.L. petitions for a writ of mandamus directing the Honorable John W. Davis, circuit judge of Montgomery County, to vacate a discovery order. After careful consideration, we conclude that Judge Davis did not abuse his discretion. We therefore deny the petition. See Ex parte Edgar, 543 So.2d 682, 684 (Ala.1989); Ex parte Alfab, Inc., 586 So.2d 889, 891 (Ala.1991); and Rule 26, AR.Civ.P.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, ALMON, HOUSTON, KENNEDY, INGRAM, COOK and BUTTS, JJ., concur.